Exhibit 10.1


AMENDMENT NO. 4
TO
LOAN AND SECURITY AGREEMENT
AND OTHER LOAN DOCUMENTS
 
This AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS
(this “Amendment”) is entered into as of the 9th day of December, 2011, by and
among VALENCE TECHNOLOGY, INC., a Delaware corporation, having an address at
12303 Technology Boulevard, Suite 950, Austin, Texas 78727 (“Borrower”), CARL E.
BERG, an individual, having an address at 10050 Bandley Drive, Cupertino,
California 95014 (“Guarantor”)  and iSTAR TARA LLC, a Delaware limited liability
company and successor in interest to SFT I, INC., a Delaware corporation, having
an address at 1114 Avenue of the Americas,  New York, New York 10036 (the
“Lender”).
 
RECITALS:
 
1. Borrower, Lender and Guarantor have previously executed a Loan and Security
Agreement dated as of July 13, 2005 (as the same has been amended from time to
time, “Loan Agreement”) under which Lender agreed to advance Twenty Million and
No/100 Dollars ($20,000,000.00) (the “Loan”) for working capital and other
general corporate purposes.
 
2. Repayment of the Loan was secured by that certain Unconditional Secured
Guaranty dated as of July 13, 2005, and executed and delivered by Guarantor to
Lender (the “Guaranty”). Repayment of the obligations evidenced by the Guaranty
was collateralized pursuant to the certain Security Agreement, Pledge and
Assignment dated as of July 13, 2005, and executed and delivered by Guarantor to
Lender (the “Pledge Agreement”).
 
3. The Loan is scheduled to mature on March 10, 2012 and Borrower wishes such
maturity to be extended.
 
4. All capitalized terms, unless defined herein, shall have the same meanings as
are set forth in the Loan Agreement.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of their mutual agreements and covenants and
other valuable consideration, the parties agree as follows:
 
a. Section 1.1 of the Loan Agreement is amended by deleting the defined terms
“Maturity Date” and “Warrant” in their entirety, and substituting the following
defined terms in their place and stead:
 
“Maturity Date” means April 10, 2012, or such earlier date that the Loan is
prepaid in full or accelerated.
 
“Warrants” means, collectively, (i) that certain Warrant to Purchase Common
Stock dated as of July 13, 2005 and issued by Borrower to Lender with respect to
600,000 shares of Common Stock in Borrower, (ii) that certain Warrant to
Purchase Common Stock dated as of March 30, 2010, and issued by Borrower to
Lender with respect to 115,000 shares of Common Stock in Borrower (as the same
may be amended from time to time, the “2010 Warrants”), and (iii) that certain
Warrant to Purchase Common Stock dated as of January 11, 2011, and issued by
Borrower to Lender with respect to 100,000 shares of Common Stock in Borrower
(as the same may be amended from time to time, the "2011 Warrants").
 
b. Section 2.3 of the Loan Agreement is hereby deleted in its entirety, and the
following is substituted in its place and stead:
 
 
 

--------------------------------------------------------------------------------

 
 
Payments.
 
Commencing with the Payment Date occurring on August 10, 2005, Borrower shall
pay to Lender interest on the outstanding principal amount of the Loan accrued
from and including the Closing or immediately preceding Payment Date, as the
case may be, to, but not including, the Payment Date on which such interest
payment is to be made.  Further, commencing on the Payment Date in July 2010 and
on each Payment Date through and including the Payment Date in November 2011,
Borrower shall make a principal payment equal to $1,000,000.  No principal
payments shall be made on the Payment Dates in December 2011, January 2012 and
February 2012.  On the Payment Date in March 2012, Borrower shall make a
principal payment equal to $1,500,000.  A balloon payment sufficient to pay all
Obligations in full shall be payable on the Maturity Date.
 
c. With a view to making available to the Lender the benefits of Rule
144(b)(1)(i) promulgated under the Securities Act of 1933, as amended (the “1933
Act”), or any other similar rule or regulation of the Securities and Exchange
Commission (“SEC”) that may at any time permit the Lender to sell the shares of
Common Stock of the Borrower issuable upon exercise of the Warrants (the
“Warrant Shares”) to the public without registration no later than six months
after the date hereof (Rule 144, together with any similar rule or regulation,
“Rule 144”), the Borrower agrees to:
 
 
(a)     so long as the Lender owns Warrants or Warrant Shares, remain subject to
the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act
of 1934 Act, as amended (the “1934 Act”);

 
 
(b)   so long as the Warrant Shares have been held by the Lender for less than
one year for purposes of Rule 144(d), (x) file with the SEC all reports required
of the Borrower under Section 13 or 15(d) of the 1934 Act and (y) sub  mit
electronically and post on its corporate website every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S-T; and

 
 
(c)     so long as the Lender owns Warrants or Warrant Shares, furnish to the
Lender, promptly upon request, (i) a written statement by the Borrower
certifying that the Borrower has complied with the requirements of clauses (a)
and (b) of this Section and (ii) such other information as may be reasonably
requested to permit the Lender to sell the Warrant Shares pursuant to Rule 144
without registration.

 
d. This Amendment may be executed in any number of counter­parts, each of which
shall constitute an original, but all of which, taken together, shall constitute
one and the same Amendment.
 
e. Except as otherwise set forth herein to the contrary, the Loan Documents
remain unmodified and continue in full force and effect.  Borrower and Guarantor
each hereby reaffirms, confirms and ratifies each and every covenant, condition,
obligation and provi­sion set forth in the Loan Agreement, the Note, the
Guaranty, the Pledge Agreement, the Financing Statements and the other Loan
Documents applicable to each such party, each as modified hereby, and such
obligations continue in full force and effect.  Other than as expressly set
forth herein, by entering into this Amendment, Lender does not waive any
condition or obligation in the Loan Documents.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
written above.
 

 
BORROWER:
 
VALENCE TECHNOLOGY, INC.,
a Delaware corporation
 
 
           
By:
/s/ Robert L. Kanode     Name: Robert L. Kanode     Title: CEO & President  

 
 
 

--------------------------------------------------------------------------------

 
 

 
GUARANTOR:
 
 
 
/s/ Carl E Berg                                                        
CARL E. BERG, individually
 
●
 
LENDER:
 
iSTAR TARA LLC
 
           
By:
/s/ Samantha K. Garbus     Name: Samantha K. Garbus     Its: Senior Vice
President            
a Delaware limited liability company and successor in interest to SFT I, INC., a
Delaware corporation
            By:       Name:    

 